Case 1:16-cv-01550-RC Document 28-6 Filed 07/15/19 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Lelchook, et al.,

| Plaintiffs, ;
v. 5 Civil Action No.: 16-01550 (RC-RMM)

Syrian Arab Republic )

Defendant. 3

 

DECLARATION OF DORIS £. LELCHOOK

Comes now the Declarant, Doris E. Lelchook, and in accordance with 28 U.S.C. $1746

hereby swears and affirms as follows:

: 1. Tam over the age of eighteen and am competent to testify to the facts and matters set
forth herein. I am a plaintiff in this case.

2. I was born January 3, 1924, in New York City. I have been at all times since then, a
citizen of the United States of America.

) 3. On August 2, 2006, my son, David Martin Lelchook, was on his bike heading toward the
safe room in his house from the kibbutz fields in Istael where he worked, when a terrorist
missile launched by Hizbollah struck and killed him. The terrorist missile was fired from
Lebanon by the Hizbollah terrorist organization (hereinafter the “Terrorist Rocket
Attack”). The Terrorist Rocket Attack was one of thousands of rocket and missile attacks
by Hizbollah against civilians in Istael carried out between July 12 and August 14, 2006.

‘4. At the time of his death, my son was married, and had two children, Yael and Michal

Lelchook. My other son, Alexander Lelchook, was also alive at that time.

pl

 

 

 
Case 1:16-cv-01550-RC Document 28-6 Filed 07/15/19 Page 2 of 3

5. In addition to me, my granddaughters and son are all Plaintiffs in this action, My son’s
estate, through his wife Esther Lelchook as his named heir, is also a Plaintiff in this
action.

- Isuffered serious injuries as a result of the Terrorist Rocket Attack which killed my son.
When J learned of his murder in the Terrorist Rocket Attack which was sponsored by the
Defendant, I experienced extraordinary grief, mental anguish, and emotional distress and
these injuries continue to affect me to this day. I needed and received mental health
counseling following my son's murder.

. This extreme distress has made it difficult at times for me to carry out the daily functions
of my life, I have gone through periods of weight changes, once being stable and
consistent, then gaining weight and now gradually returning to my former weight, It
remains difficult for me to discuss the circumstances of my son’s death and the empty
feeling that I carry to this day. I recall, but do not discuss, the excitement and exuberance
that was once part of our family. Even though it has been twelve years since his death, I

still experience anxiety and overwhelming sadness at times. When David was murdered,

we wete all preparing for David’s Thanksgiving visit in November 2006. His absence at

Thanksgiving each year is what I always first mention when asked about David. The

Thanksgiving holiday brings anxiety because it remains a reminder of when David died,

Discussion about David’s life in Israel, that once evoked happiness and delight, no longer

bring contentment or cheeriness for me.

. I suffered and continue to suffer because of the pain inflicted by the murder of my son.

Not only have I suffered because of the murder of my son, but my granddaughters and

other son, Alexander, have also suffered personal injuries as well.

p-0

 

 

 

 

 

 
\:

 

Case 1:16-cv-01550-RC Document 28-6 Filed 07/15/19 Page 3 of 3

I DECLARE UNDER THE PENALTY OF PERJURY UNDER THE LAWS OF THE

UNITED STATES OF AMERICA THAT THE FOREGOING INFORMATION

CONTAINED IN THIS DECLARATION IS TRUE AND CORRECT.

ul? [1% ir- CLES

Doris E. Lelchook

 

p-0

 

 

 

 

 
